Case: 08-50334     Document: 00511604715         Page: 1     Date Filed: 09/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 16, 2011
                                     No. 08-50334
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEVENSTON HALL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:98-CR-6-ALL


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Levenston Hall, federal prisoner # 82299-080, moves for leave to proceed
in forma pauperis (IFP) in this appeal from the district court’s order granting his
motion under 18 U.S.C. § 3582(c)(2), in which he sought a reduction in his
sentences for possession with intent to distribute cocaine base (crack cocaine)
and distribution of crack cocaine. The district court reduced his sentences to 188
months of imprisonment pursuant to recent amendments to the crack cocaine
guidelines.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 08-50334   Document: 00511604715     Page: 2   Date Filed: 09/16/2011

                                 No. 08-50334

      The website of the Bureau of Prisons shows that Hall was released from
prison on September 3, 2010. “Where a defendant has begun serving a term of
supervised release, the appeal of the denial of his § 3582(c)(2) motion is moot.”
United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Here, as with the
defendant in Booker, Hall “makes no mention of his term of supervised release
and does not argue that it should be terminated; his arguments pertain only to
relief under § 3582(c)(2). Any termination of supervised release must be sought
by a motion under 18 U.S.C. § 3583(e)(1).” Booker, 645 F.3d at 328.
      IT IS ORDERED that Hall’s motion to proceed IFP is DENIED as
unnecessary and the appeal is DISMISSED as moot.




                                       2